Exhibit 10.77










INDEMNITY AGREEMENT




THIS AGREEMENT has been entered into as of the 16th day of February, 2018.
BETWEEN:
ARBUTUS BIOPHARMA CORPORATION, a company duly incorporated under the laws of the
Province of British Columbia, and having an office at #200, 8900 Glenlyon
Parkway, Burnaby, British Columbia, V5J 5J8
(the “Indemnitor”)
AND:
Koert VandenEnden ***


(the “Indemnitee”)
WHEREAS:
(A)
the Indemnitor has requested the Indemnitee to act as a director or officer of
the Indemnitor and may ask the Indemnitee to act in a similar capacity with
affiliates of the Indemnitor; and



(B)
the Indemnitee has agreed, subject to the granting of the indemnities and
releases herein provided for, to act as a director or officer of the Indemnitor
and act in a similar capacity with affiliates of the Indemnitor if requested;

NOW THEREFORE in consideration of these premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each of the parties hereto,
the parties hereto covenant and agree as set forth below.


1.
INDEMNITY

1.1        Subject to §1.2, and §2.6(b) below the Indemnitor shall indemnify and
save harmless the Indemnitee, and the Indemnitee’s successors, heirs and
personal representatives (together with the Indemnitee, the “Indemnified
Parties”) against and from:


(a)any and all actions and claims, whether current, threatened, pending or
completed, whether civil, criminal, quasi-criminal or administrative, of every
nature and kind whatsoever which may be brought or made by any person, firm,
corporation or





--------------------------------------------------------------------------------

Exhibit 10.77


government, or by any governmental department, body, commission, board, bureau,
agency or instrumentality against the Indemnified Parties in connection with the
Indemnitee’s execution of the duties of his office held as a director or officer
with the Indemnitor or any affiliate of the Indemnitor from time to time;


(b)any and all costs, damages, charges, expenses (including legal fees and
disbursements, on a full indemnity basis), fines, liabilities (statutory or
otherwise), losses and penalties which the Indemnitee may sustain, incur or be
liable for in consequence of his acting as a director or officer of the
Indemnitor or any affiliate of the Indemnitor from time to time, whether
sustained or incurred by reason of the Indemnitee’s negligence, default, breach
of duty, breach of trust, failure to exercise due diligence or otherwise in
relation to the Indemnitor or any of its affiliates from time to time, or any of
their respective affairs;


(c)without in any way limiting the generality of the foregoing, any and all
costs, damages, charges, expenses (including legal fees and disbursements on a
full indemnity basis), fines, liabilities, losses and penalties which the
Indemnified Parties may sustain, incur or be liable for as a result of or
arising by operation of statute and incurred by or imposed upon the Indemnified
Parties in relation to the affairs of the Company in the Indemnitee’s capacity
as director or officer, including but not limited to, all statutory obligations
to creditors, employees, suppliers, contractors, subcontractors and any
government or agency or division of any government, whether federal, provincial,
state, regional or municipal whether existing at the date hereof or incurred
hereafter; and


(d)without in any way limiting the generality of the foregoing, the Indemnitor
agrees that should any payment or reimbursement made pursuant to this Agreement,
including without limitation the payment of insurance premiums or any payment
made by an insurer under an insurance policy, be deemed to constitute a taxable
benefit or otherwise be or become subject to any tax or levy upon the
Indemnified Parties, then the Indemnitor shall pay such amount as may be
necessary to ensure that the amount received by or on behalf of the Indemnified
Parties, after the payment of or withholding for such tax, fully reimburses the
Indemnified Parties for the actual cost, expense or liability incurred by or on
his or her behalf.


1.2        Notwithstanding the provisions of §1.1, the Indemnitor shall not be
obligated to indemnify or save harmless the Indemnified Parties against and from
any action, claim, cost, damage, charge, expense, fine, liability, loss or
penalty:


(a)    if in respect thereof the Indemnitee failed to act honestly and in good
faith with a view to the best interests of the Indemnitor or its affiliate as
the case may be ;


(b)    in the case of a criminal or administrative action or proceeding, if the
Indemnitee did not have reasonable grounds for believing that his conduct was
lawful;


(c)    arising out of any act, error or omission of the Indemnitee that is
fraudulent or malicious and that is committed by the Indemnitee with actual
fraudulent or malicious purpose or intent; or







--------------------------------------------------------------------------------

Exhibit 10.77


(d)    for which he is entitled to indemnity pursuant to any valid and
collectible policy of insurance, to the extent of such insurance. Where partial
indemnity is provided by such policy of insurance, the obligation of the
Indemnitor under §1.1 shall continue in effect but be limited to that portion of
the liability for which indemnity is not provided by such policy.


1.3        The determination of any claim by judgment, order, settlement or
conviction, or upon a plea of “nolo contendere” or its equivalent, will not, of
itself, create any presumption for the purposes of this Agreement that the
Indemnitee did not act honestly and in good faith with a view to the best
interests of the Indemnitor or with the care, diligence, and skill of a
reasonably prudent person or, in the case of a criminal or administrative action
or proceeding, that he or she did not have reasonable grounds for believing that
his conduct was lawful (unless the judgment or order of a court specifically
finds otherwise) or that the Indemnitee had committed wilful neglect or gross
default.


2.
DEFENSE



2.1        For the purposes of this section 2:
“Action” means any action, inquiry, investigation, suit or other proceeding
before a court or other tribunal in which a Claim is brought, made or advanced
by or against the Indemnitee;
“Claim” means any allegation of charge, claim, cost, damage, expense, fine,
liability, loss or penalty contemplated by §1.1;
“Judgment” means an award of damages or other monetary compensation made in an
Action or any amounts the Indemnitee is ordered to pay by any court or other
tribunal or any government, governmental department, body, commission, board,
bureau, agency or instrumentality having proper jurisdiction as a result of any
Claim brought, made or advanced of or against the Indemnitee; and
“Settlement” means an agreement to compromise a Claim or an Action.


2.2        Upon the Indemnitee becoming aware of any pending or threatened Claim
or Action, the Indemnitee must provide written notice of it to the Indemnitor as
soon as is reasonably practicable.


2.3        The Indemnitor shall have full power and authority to conduct such
investigation of each Claim as is reasonably necessary in the circumstances and
shall pay all costs of such investigation.


2.4        Subject to this subsection and §2.6(b), the Indemnitor shall defend,
on behalf of the Indemnitee, any Claim or Action, even if the basis for the
Claim or Action is groundless, false or fraudulent. If the Indemnitor has
reasonable grounds for believing that any of the circumstances described in §1.2
apply to the Claim or Action, then the Indemnitor, upon giving the Indemnitee
written notice of its belief and the grounds therefore, may refuse to so defend
the Claim or Action, but such refusal shall not relieve the Indemnitor from any
of its obligations of





--------------------------------------------------------------------------------

Exhibit 10.77


indemnity hereunder if it has determined that none of the provisions of §1.2
apply to the Claim or Action.


2.5        The Indemnitor shall consult with and pay reasonable heed to the
Indemnitee concerning the appointment of any defence counsel to be engaged by
the Indemnitor in fulfillment of its obligation to defend a Claim or Action,
pursuant to §2.4.


2.6        With respect to a Claim or Action for which the Indemnitor is obliged
to indemnify the Indemnitee hereunder:


(a)the Indemnitor may conduct negotiations towards a Settlement and, with the
written consent of the Indemnitee (which the Indemnitee agrees not to
unreasonably withhold), the Indemnitor may make such Settlement as it (in its
sole judgment) deems appropriate or expedient in the circumstances, provided,
however, that the Indemnitee shall not be required, as part of any proposed
Settlement, to admit liability or agree to indemnify the Indemnitor in respect
of, or make contribution to, any compensation or other payment for which
provision is made by such Settlement; and


(b)if the Indemnitee fails to give his consent to the terms of a proposed
Settlement which is otherwise acceptable to the Indemnitor and the claimant, the
Indemnitor may require the Indemnitee to negotiate or defend the Claim or Action
independently of the Indemnitor and in such event any amount recovered by such
claimant in excess of the amount for which Settlement could have been made by
the Indemnitor, shall not be recoverable under this Indemnity, it being further
agreed by the parties that the Indemnitor shall only be responsible for legal
fees and costs up to the time at which such Settlement could have been made.


2.7        The Indemnitor shall have the right to negotiate a Settlement in
respect of any Claim or Action which is founded upon any of the acts specified
in §1.2. In the event that the Indemnitor negotiates a Settlement in respect of
any of the acts specified in §1.2, the Indemnitee shall pay any compensation or
other payment for which provision is made under the Settlement and shall not
seek indemnity or contribution from the Indemnitor, within 60 days of the
Indemnitor making demand therefor, all fees, costs and expenses (including legal
fees and disbursements on a full indemnity basis) which result from the defence
of the Claim or the Action in respect of which the Settlement was made,
including the cost of any investigation undertaken by the Indemnitor in
connection therewith, to the date the Settlement was made.


2.8        The Indemnitor shall pay any Judgment which may be given against the
Indemnitee unless any of the circumstances set out in §1.2 applies to the Action
in respect of which the Judgment is given or unless and to the extent the
Indemnitee is otherwise entitled to indemnity under the policy of insurance as
contemplated by §1.2(d) in either case, the Indemnitee shall pay to the
Indemnitor, within 60 days of the Indemnitor making demand therefore, all, fees,
costs and expenses (including legal fees and disbursements on a full indemnity
basis) which result from the defence and appeal of the Action, including the
costs of any investigation undertaken by the Indemnitor in connection with the
Action.











--------------------------------------------------------------------------------

Exhibit 10.77


2.9        Upon the request of the Indemnitee and subject to the restrictions
set out in the Business Corporations Act (British Columbia), the Indemnitor
shall pay the expenses of the Indemnitee incurred in relation to a Claim or an
Action indemnified hereunder, provided the Indemnitee hereby gives an
undertaking to repay such expenses if it is finally determined that such
payments are not indemnifiable under this agreement or prohibited by the
Business Corporations Act (British Columbia).


3.
GENERAL



3.1        Nothing herein contained shall in any way affect the Indemnitee’s
right to resign from his position as director or officer of the Indemnitor at
any time.


3.2        The indemnity and release herein provided for shall survive the
termination of the Indemnitee’s position as director or officer of the
Indemnitor, the termination of this Agreement, and shall continue in full force
and effect thereafter.


3.3        This Agreement supersedes all prior agreements between the parties
with respect to its subject matter. Notwithstanding the forgoing, nothing in
this Agreement shall be deemed to diminish or otherwise restrict an Indemnified
Party’s right to indemnification under any provision of the Indemnitor’s
articles or under applicable corporate law.


3.4        Unless stated otherwise, all monies to be paid hereunder shall be
paid within 10 days of becoming payable.


3.5        The Indemnitee acknowledges that he or she has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
or she has obtained such independent legal advice or has expressly waived such
advice, and that he or she is entering into this Agreement with full knowledge
of the contents hereof, of his own free will and with full capacity and
authority to do so.


3.6        If any provision of this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect. The parties hereto agree to negotiate in good faith to agree to a
substitute provision which shall be as close as possible to the intention of any
invalid or unenforceable provision as may be valid or enforceable. The
invalidity or unenforceability of any provision in any particular jurisdiction
shall not affect its validity or enforceability in any other jurisdiction where
it is valid or enforceable.


3.7        Each party hereto agrees to do all such things and take all such
actions as may be necessary or desirable to give full force and effect to the
matters contemplated by this Agreement.


3.8        This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.


3.9        Time shall be of the essence of this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.77


3.10        This Agreement and the application or interpretation hereof shall be
governed exclusively by its terms and by the laws of the Province of British
Columbia and the laws of Canada applicable therein and the parties hereto hereby
irrevocably attorn to the jurisdiction of the courts of the Province of British
Columbia.
IN WITNESS WHEREOF parties hereto have duly executed this Agreement as of the
date first written above.
ARBUTUS BIOPHARMA CORPORATION


Per:     /s/ Mark Murray
Authorized Signatory






SIGNED, SEALED AND DELIVERED by Koert VandenEnden in the presence of:
/s/ Koert VandenEnden


)
)
)
)
)






/s/ Koert VandenEnden
/s/ Victoria Currie
)
)
Koert VandenEnden
Witness Signature


Victoria Currie


)
)
 
Witness Name


8900 Glenlyon Parkway, Burnaby BC
)
)
 
Witness Address


Manager, Human Resources Operations
)
)
 
Witness Occupation
 
 






